             Case 1:20-cv-01538 Document 1 Filed 06/11/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 20-cv-1538
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
 950 Pennsylvania Avenue NW              )
 Washington, DC 20530                    )
                                         )
                             Defendant. )
                                         )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of

Justice under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                1
             Case 1:20-cv-01538 Document 1 Filed 06/11/20 Page 2 of 8



continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                           PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant U.S. Department of Justice (DOJ) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). The Office of Information Policy (OIP)

is a component of DOJ and processes FOIA requests on behalf of itself and several other DOJ

components including the Office of the Attorney General (OAG). The Justice Management

Division (JMD) is another component of DOJ. DOJ has possession, custody, and control of the

records that American Oversight seeks.

                                    STATEMENT OF FACTS

       7.      On April 6, 2020 American Oversight filed three FOIA requests with DOJ that

sought, broadly speaking, records with the potential to shed light on Attorney General William

Barr’s meetings and communications throughout his tenure in light of numerous troubling




                                                2
              Case 1:20-cv-01538 Document 1 Filed 06/11/20 Page 3 of 8



reports indicating that the department has politicized the administration of justice under his

leadership.

                                  Calendars & Phone Logs FOIA

       8.        On April 6, 2020 American Oversight submitted a FOIA request to DOJ seeking

the following:

                 1. All calendars or calendar entries for Attorney General Barr,
                 including any calendars maintained on his behalf (e.g., by an
                 administrative assistant) from May 15, 2019, through the date of the
                 search.

                 American Oversight requests that the calendars be produced in a
                 format that includes all invitees, notes, and attachments.

                 Please do not limit your search to Outlook calendars. We request the
                 production of any document—paper or electronic, whether on
                 government issued or personal devices—used to track or coordinate
                 how Attorney General Barr allocates his time on agency business.

                 2. All logs or other records tracking incoming or outgoing telephone
                 calls (including telephone billing records) made by Attorney
                 General Barr from May 15, 2019, to the date the search is conducted.
                 This includes calls to and from Attorney General Barr’s office
                 telephone, any temporary phones assigned for international travel,
                 as well as any mobile device(s) that he uses for official business.

       9.        OIP acknowledged this request on May 4, 2020 and assigned the request tracking

number FOIA-2020-00677.

       10.       American Oversight has not received any further communications from DOJ

regarding this request.

                                         Visitor Logs FOIA

       11.       Also on April 6, American Oversight submitted a FOIA request to DOJ seeking

the following:

                 All records maintained by the Justice Management Division (JMD) used to track
                 visitor requests or appointments involving external parties, including records
                 identifying potential visitors, times of visits, DOJ officials organizing,


                                                  3
             Case 1:20-cv-01538 Document 1 Filed 06/11/20 Page 4 of 8



               coordinating, or sponsoring such visits, or the purpose of the visit—such as (but not
               limited to) visitor logs, emails to JMD’s Visitor Center or Security staff, or similar
               records maintained in any DOJ processing system by JMD to manage, coordinate,
               and clear visitors—reflecting any and all visitors who came to meet with Attorney
               General Barr.

               American Oversight’s request includes but is not limited to all visits organized
               by, visitors sponsored by, and any visitor escorted into a building by Attorney
               General Barr or anyone acting on his behalf, such as an assistant or scheduler.

               Please provide all responsive records from May 15, 2019, through the date of
               the search.

       12.     JMD acknowledged this request on May 6, 2020 and assigned the request tracking

number 123702.

       13.     American Oversight has not received any further communications from DOJ

regarding this request.

                                         Text Messages FOIA

       14.     Also on April 6, 2020, American Oversight submitted a FOIA request to DOJ

seeking the following:

               All text messages or messages on messaging applications similar in
               form to text messages (such as Signal, WhatsApp, Facebook
               Messenger, Twitter DMs, etc.) regarding agency business sent or
               received by Attorney General William Barr.

               Please understand messages regarding “agency business” to broadly
               include, at a minimum, all communications that would ordinarily
               comprise federal records per 44 U.S.C. § 3301(a)(1)(A), which
               defines federal government records as,

                     all recorded information . . . appropriate for preservation by
                     that agency or its legitimate successor as evidence of the
                     organization, functions, policies, decisions, procedures,
                     operations, or other activities of the United States
                     Government or because of the informational value of data in
                     them[.]

               Id.




                                                   4
              Case 1:20-cv-01538 Document 1 Filed 06/11/20 Page 5 of 8




               Please provide all responsive records from May 15, 2019, through
               the date of the search.

       15.     OIP acknowledged this request on May 4, 2020 and assigned the request tracking

number FOIA-2020-00678.

       16.     American Oversight has not received any further communications from DOJ

regarding this request.

                             Exhaustion of Administrative Remedies

       17.     As of the date of this complaint, DOJ has failed to (a) notify American Oversight

of any determination regarding its FOIA requests, including the scope of any responsive records

DOJ intends to produce or withhold and the reasons for any withholdings; or (b) produce the

requested records or demonstrate that the requested records are lawfully exempt from

production.

       18.     Through DOJ’s failure to respond to American Oversight’s FOIA requests within

the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       19.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       20.     American Oversight properly requested records within the possession, custody,

and control of DOJ.

       21.     DOJ is an agency subject to FOIA, and it must therefore make reasonable efforts

to search for requested records.



                                                 5
             Case 1:20-cv-01538 Document 1 Filed 06/11/20 Page 6 of 8



       22.     DOJ has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s FOIA requests.

       23.     DOJ’s failure to conduct an adequate search for responsive records violates FOIA

and DOJ regulations.

       24.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.

                                         COUNT II
                             Violation of FOIA, 5 U.S.C. § 552
                   Wrongful Withholding of Non-Exempt Responsive Records

       25.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       26.     American Oversight properly requested records within the possession, custody,

and control of DOJ.

       27.     DOJ is an agency subject to FOIA, and it must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       28.     DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       29.     DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       30.     DOJ’s failure to provide all non-exempt responsive records violates FOIA and

DOJ regulations.




                                                 6
               Case 1:20-cv-01538 Document 1 Filed 06/11/20 Page 7 of 8



       31.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                      REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests;

       (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

             date as the Court deems appropriate, any and all non-exempt records responsive to

             American Oversight’s FOIA requests and indexes justifying the withholding of any

             responsive records withheld under claim of exemption;

       (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

             responsive to American Oversight’s FOIA requests;

       (4) Award American Oversight the costs of this proceeding, including reasonable

             attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

             to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant American Oversight such other relief as the Court deems just and proper.




                                                   7
            Case 1:20-cv-01538 Document 1 Filed 06/11/20 Page 8 of 8



Dated: June 11, 2020                       Respectfully submitted,

                                           /s/ Daniel A. McGrath
                                           Daniel A. McGrath
                                           D.C. Bar No. 1531723
                                           Megan C. Field*
                                           V.A. Bar No. 94749
                                           *Pro Hac Vice Motion Forthcoming


                                           AMERICAN OVERSIGHT
                                           1030 15th Street NW, B255
                                           Washington, DC 20005
                                           (202) 897-2465
                                           daniel.mcgrath@americanoversight.org
                                           megan.field@americanoversight.org

                                           Counsel for Plaintiff




                                       8
